UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Case 1:18-cv-09352-AJN Doourent 44 Filed 07/03/19 Page 1 Of 4

 

Bip ee
BLOCKCHAIN TECHNOLOGIES CORPORATION |i: 7 UL. 0.9 9-2019- |
LSSEE Tg gs
Plaintiff(s), : _. Civ. | 09352 4,
-V- :
: CIVIL CASE
RVH INC. and ROBERT HERSKOWITZ ' MANAGEMENT PLAN
Defendant(s). : AND SCHEDULING
ORDER

 

 

This Civil Case Management Plan (the “Plan’”’) is submitted by the parties in accordance

with Fed. R. Civ. P. 26(£)(3).

I.

 

 

All parties [consent / do not consent v | to conducting all further

proceedings before a United States Magistrate Judge, including motions and trial
pursuant to 28 U.S.C. § 636(c). The parties are free to withhold consent without adverse
substantive consequences.

[If all parties consent, the remaining paragraphs need not be completed. ]

 

 

 

 

 

 

 

 

 

Settlement discussions [have Y| /have not [| | taken place.

 

 

 

 

 

 

The parties [have / have not ] conferred pursuant to Fed. R. Civ. P. 26(f).

[For F.L.S.A. actions only]

 

 

 

 

The plaintiff(s) [do / do not [| ] anticipate moving for conditional certification
of this case as a collective action.

 

 

 

 

The defendant(s) [will + / will not Lj stipulate to conditional certification.
[If defendant(s) will not stipulate to conditional certification:]
Proposed briefing schedule:
Opening:
Opposition:
Reply:

[Opening brief to be filed no later than 30 days from the date of the initial pretrial
conference; full briefing to be completed within 30 days of the opening brief]

fo. #

pnw Sn 2p ae
he ue Me . :
L wb, : % '
|

b

i

Te
} : . book LHS

»|

 
10.

Ll,

Case 1:13-ev-09352-AJIN 1 Dowument44 Filed 070809 Page 2 af4

Amended pleadings may not be filed and additional parties may not be joined except with
leave of the Court. Any motion to amend or to join additional parties shall be filed within

30 days from the date of this Order. [Absent exceptional circumstances, choose a

date not more than thirty (30) days following the initial pretrial conference. |

Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed no later than
14 days from the date of this Order. [Absent exceptional circumstances, a date not
more than fourteen (14) days following the initial pretrial conference. ]

All fact discovery is to be completed no later than September 30, 2019 | [A date not more
than 120 days following the initial pretrial conference, unless the Court finds that the case
presents unique complexities or other exceptional circumstances. |

The parties are to conduct discovery in accordance with the Federal Rules of Civil
Procedure and the Local Rules of the Southern District of New York. The following
interim deadlines may be extended by the parties on consent without application to the
Court, provided that the parties meet the deadline for completing fact discovery set forth
in { 7 above.

 

 

 

a. Initial requests for production of documents shall be served by
NIA

b. Interrogatories shall be served by N/A

c. Depositions shall be completed by September 30, 2019

d. Requests to admit shall be served by N/A

 

All expert discovery, including disclosure of expert reports, production of underlying
documents, and depositions shall be completed by November 13,2019. [Absent
exceptional circumstances, a date forty-five (45) days from the completion of fact
discovery].

All motions and applications shall be governed by the Court’s Individual Rules.

All counsel must meet in person for at least one hour to discuss settlement within
fourteen (14) days following the close of fact discovery.

 
12.

13,

14,

15,

16.

17,

Ease 1:18-ev-09352-AJN Document 42 Filed 07/03/19 Page 3 of 4

Counsel for the parties propose the following alternative dispute resolution mechanism(s)
for this case:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. tI} Referral to a Magistrate Judge for a settlement conference.
b. LI! Referral to the Southern District’s Mediation Program.
c. “Retention ofa private mediator.
The parties seek the above-noted referral [now _— /ata later date -— ].

Unless otherwise ordered by the Court, settlement discussions do not stay or modify any
date in this Order.

[If the parties seek the above-noted referral at a later date: ]
Counsel for the parties will submit a letter by seeking the referral.

Summary Judgment and Daubert motions are to be filed within 30 days of the close of all
discovery. Absent good cause, the Court will not ordinarily have summary judgment
practice in a non-jury case.

Unless otherwise ordered by the Court, within forty (40) days of the close of all
discovery, or, if a dispositive motion has been filed, within fourteen (14) days ofa
decision on such motion, the parties file via ECF a Joint Pretrial Report prepared in
accordance with the Court’s Individual Practices and Fed. R. Civ. P. 26(a)(3). Any
motions in limine shall be filed via ECF at the same time that the a Joint Pretrial Report is
filed. If this action is to be tried before a jury, proposed voir dire, jury instructions, and a
verdict form shall also be filed at the same time as the Joint Pretrial Report.

The parties shall be ready for trial within two weeks of filing the Joint Pretrial Report.

v /is not | to be tried to a jury.

 

 

 

 

 

 

This case [is

 

 

Other issues to be addressed at the Initial Pretrial Conference, including those set forth in
Fed. R. Civ. P. 26(£)(3), are set forth below.

The parties possess documents, including those which are, or previously were, electronically stored, The parties have agreed that all electronically stored information (“ESI”) should

 

be produced In native formal linked to single page tagged image fite format TIFF”), with fully-searchable optical character recognition, All metadata — data thal describes the electronic file, ¢.g., ‘date last modified’ —

 

associated with EST shall be produced in text format linked to tha associated file. The parties will also submil a proposed Stipulated Protective Ordar to preserve the confidentiality of sensitive documents and Information

 

produced by the parties and will include provisions stating that Inadvertent disclosure during the course of discovery does not constitute a waiver of privilege,

 

 
Case 1:18-cv-09352-AJN Document 42 Filed O7/08/19 Page 4of4

Counsel for the Parties:

Sullivan & Worcester LLP 1633 Broadway NY, NY Garvey Schubert Barer, P.C., 100 Wall Street, NY, NY

 

 

Peter R. Ginsberg Alan A. Heller

 

 

 

 

Except for the dates contained in 8 above, this Order may not be modified or the dates
herein extended, except by further Order of this Court for good cause shown. Any application to
modify or extend the dates herein shall be made in a written application in accordance with
Court’s Individual Rules and shall be made no fewer than two (2) business days prior to the
expiration of the date sought to be extended. Absent exceptional circumstances, extensions will
not be granted after deadlines have already passed. Ongoing settlement discussions do not
extend any date herein unless expressly ordered by the Court.

The next Case Management Conference is scheduled for Oa obey | § o- 0 [ q at

p-M. .

SO ORDERED.

Dated: ul 1 aoa f oul i [ ? ,
New York, New York IGE ALISON J. NATHAN

United States District Judge

 

  
  

 

 

 

 
